Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/20 has been entered.
 	Applicant’s election without traverse of Group I (method of treatment) and the provisional species election of 2-PMPA, cognition impairment in the reply filed on 2/20/19 and isotope 125I in the reply filed 9/20/19 remains in effect. As per the Office Action 3/20/19, the species of cognitive impairment, multiple sclerosis (MS), and cognition impairment associated with neurodegenerative or neuropsychiatric conditions are being examined.

 Claims 24-39 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/20/19. 

Claims 1, 4-12, and 15-23 are under examination.


Withdrawn Rejections
The claim objections are withdrawn in light of the amendments.
The double patenting rejection over application 16190792 is withdrawn. While the application issued as US 10849915, the claimed subject matter is wholly distinct from that which is now claimed. The issued claims are administered parenterally (not intranasally), administers a PSMA inhibitor (not a GCPII inhibitor) for the treatment of IBD (not a neurological disease).

Current Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by William (US 20070041934; previously cited) as evidenced by Frey ‘280 (US 20140031280; form 892).
Regarding claims 1 and 4, William teaches a dendrimer comprising the GCP-II inhibitor 2-PMPA (paragraphs 12, 149) and administering such compositions through the nasal route (paragraph 266). Thus, William teaches administering the GCP-II inhibitor 2-PMPA via an intranasal route and, as such, the GCP-II inhibitor is delivered to the subject. This anticipates these claims.
Further, claim 1 includes the limitation “wherein the GCP-II inhibitor is delivered to an olfactory region of a nasal cavity of the subject”. This is an inherent result of the intranasal administration of William. This inherent result is evidenced by Frey ‘280, which teaches that in general intranasal administration, ~5% of the administered dose reaches the upper third of the nasal passage and is transported along the olfactory neural pathways (paragraph 54). This indicates that in the general 
Regarding claims 7-8, this is a result flowing from the administration itself. Absent evidence to the contrary, such a result would be achieved by the method of William which practices the same active steps. Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Regarding claim 9, the drug is administered via an intranasal route and must therefore be delivered to a target organ or system, where the target is the intranasal system.
Regarding claim 10, as above, William practices the same active steps and thus must reach the same target systems including the peripheral nervous system and brain, absent evidence to the contrary.
Regarding claim 11, interpreting this claim as depending from claim 1, is nevertheless drawn to a result to be achieved and thus must also be achieved by William for reasons above.
Therefore, claims 1, 4 and 7-11 are anticipated by William.

Claim(s) 1, 4-12, and 15-23 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Kaplin (US 20130344000; previously cited) as evidenced by Frey ‘280 (US 20140031280).
Regarding claim 12, Kaplin teaches treatment of cognitive impairment in a subject with a CNS autoimmune disease (a neurological disease or disorder) by administering a GCP-II inhibitor (claim 1), the inhibitor being 2-PMPA (claim 6). Kaplin teaches one route of administration is intranasal (paragraph 76). Thus, Kaplin anticipates administering a GCP-II inhibitor via an intranasal route to a subject with a neurological disease or disorder and, as Kaplin teaches such administration as a treatment, the amount must be therapeutically effective. Kaplin teaches treatment of cognition impairment associated with MS, meeting the criteria of treatment of multiple sclerosis as well as treatment of cognition impairment associated with neurodegenerative or neuropsychiatric conditions. Both of these conditions are found in instant claim 21 and therefore must necessarily be conditions “associated with an elevated level of 
Further, claim 1 includes the limitation “wherein the GCP-II inhibitor is delivered to an olfactory region of a nasal cavity of the subject”. This is an inherent result of the intranasal administration of Kaplin. This inherent result is evidenced by Frey ‘280, which teaches that in general intranasal administration, ~5% of the administered dose reaches the upper third of the nasal passage and is transported along the olfactory neural pathways (paragraph 54). This indicates that in the general intranasal administration of Kaplin, at least some portion of the inhibitor will be delivered to the olfactory region of the nasal cavity as required by the claim.
Regarding claim 15, Kaplin teaches the inhibitor is 2-PMPA (claim 6).
Regarding claims 16-20, Kaplin teaches administering the same compound to the same subject by the same route and thus results which flow from that administration are anticipated by Kaplin absent evidence to the contrary. Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Regarding claim 21, Kaplin teaches treatment of cognition impairment as above. Further, Kaplin teaches this is associated with MS, meeting the criteria of treatment of multiple sclerosis as well as treatment of cognition impairment associated with neurodegenerative or neuropsychiatric conditions.
Regarding claim 22, Kaplin teaches treatment of both cognition impairment and multiple sclerosis by administering a GCP-II inhibitor. As the inhibitor is therapeutic, the disease must be characterized by excess GCP-II activity.
Regarding claim 23, as above, Kaplin anticipates all of the active steps and thus must anticipate results thereof.
Regarding claims 1, 4-11, these are more generic forms of claims 12 and 15-23. While independent claim 12 is a method of treating a subject by intranasal administration of the GCP-II inhibitor, independent claim 1 merely requires the drug is delivered intranasally with no therapeutic requirement. 
Therefore, claims 1, 4-12, and 15-23 are anticipated by Kaplin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-12, and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplin (US 20130344000; previously cited) in view of Frey ‘077 (US 20080305077; form 892).
Kaplin anticipates the method as described above. However, in the alternative, administration to the olfactory region of the inhibitor would also have been obvious. Kaplin is discussed above and is concerned with administering a GCP-II inhibitor (claim 1), the inhibitor being 2-PMPA (claim 6) to treat cognitive impairment in a subject with a CNS disease. Kaplin specifically notes the deficiency of NAAG in the brain of the subject (paragraph 92), that the GCPII target of the inhibitor is on the surface of CNS astrocytes (paragraph 25), and upregulation of CNS NAAG via inhibiting GCPII improves cognitive function (paragraph 26). Thus, Kaplin contains strong motivation to deliver the drug to the CNS.

As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (i.e., Frey’s method of administering a drug to the olfactory region of the nasal passage to increase CNS delivery), and a person of ordinary skill would recognize that it would improve similar methods (i.e., delivery of a GCPII inhibitor also meant to target the CNS) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 
Therefore, claims 1, 4-12, and 15-23 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note that those portions of the specification which provide support for the patent (or patent application) claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that 

Claims 1, 4-12, and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9988407 in view of Frey ‘077 (US 20080305077) and Frey ‘280 (US 20140031280).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to administering prodrugs of 2-PMPA to treat various CNS/PNS diseases, e.g., AD, ALS, stroke (e.g., claim 10). In support of “administering”, the specification teaches intranasal administration (C37) and thus the instant claims are an obvious variation of the reference claims. Intranasal administration either inherently delivers the inhibitor to the olfactory region (Frey ‘280) or else selecting intranasal administration and specifically olfactory region intranasal administration would have been an obvious variation in view of Frey ‘077.

Claims 1, 4-12, and 15-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US 10544176 in view of Frey ‘077 (US 20080305077) and Frey ‘280 (US 20140031280).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to 2-PMPA prodrugs and administering of said prodrugs to treat various CNS/PNS diseases, e.g., AD, ALS, stroke (e.g., claim 2). In support of “administering”, the specification teaches intranasal administration (C38) and intranasal administration either inherently delivers the inhibitor to the olfactory region (Frey ‘280) or else selecting intranasal administration and specifically olfactory region intranasal administration would have been an obvious variation in view of Frey ‘077.

Claims 1, 4-12, and 15-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 15502744 (reference application) in 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to administering dendrimers of GCP-II inhibitors to treat various neurological and neurodegenerative disorders (e.g., claims 1, 9). In support of “administering”, the specification teaches subdural, intravenous and subcutaneous (paragraph 58) but not intranasal. However, William teaches intranasal is a viable route of administration for dendrimers containing GCP-II inhibitors and intranasal administration either inherently delivers the inhibitor to the olfactory region (Frey ‘280) or else selecting intranasal administration and specifically olfactory region intranasal administration would have been an obvious variation in view of Frey ‘077.
The above sets forth the rationale for concluding that the instant claims are either anticipated by or an obvious variation of co-pending applications or patents and warrant an obvious-type double patenting rejection. It is further noted that Applicant’s/Assignee’s portfolio encompassing delivering GCP-II inhibitors is extensive. The following list represents additional applications/patents over which the instant claims are rejected/provisionally rejected; however, Applicant is in the best position to be aware of any other documents claiming the same subject matter and Applicant’s assistance in drawing attention to such documents is appreciated.

Claims 1, 4-12, and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of:
- U.S. Patent No. 10172873
- U.S. Patent No. 8771975
- U.S. Patent No. 9737552
in view of Frey ‘077 (US 20080305077) and Frey ‘280 (US 20140031280) for reasons above.

Response to Arguments
Applicant's arguments filed 7/23/20 have been fully considered but they are not persuasive.

	Further, new art has been cited to directly address this limitation. Applicant notes that Applicant demonstrated that GCP-II delivery to the olfactory region maximizes transport to the CNS and minimizes “permeation into the plasma”. These results were not surprising, however, given that delivery to the olfactory region was already known to provide these benefits (see discussion of both Frey documents above).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/Adam Weidner/Primary Examiner, Art Unit 1649